Wonder International Education & Investment Group Corporation;10-KA EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of the registrant certify, to the best of their knowledge, that the registrant’s Annual Report on Form 10-K/A for the period ended December 31, 2011 (the “Form 10-K”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Form 10-K, fairly presents, in all material respects, the financial condition and results of operations of the registrant. Date: July 22, 2013 Wonder International Education & Investment Group Corporation /s/ Xiang Wei Xiang Wei Chief Executive Officer /s/ Wen Ming Xie Wen Ming Xie Chief Financial Officer
